Exhibit 10.1

 

EIGHTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
OF GUARANTORS (this “Amendment”) is dated as of October 21, 2008, and entered
into by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS
INC. (“Holdings”) and its Subsidiaries listed on the signature pages hereof
(collectively, “Borrowers”), the banks and other financial institutions
signatory hereto that are parties as Lenders to the Credit Agreement referred to
below (the “Majority Lenders”), and BANK OF AMERICA, N.A., as administrative
agent and collateral agent (in such capacity, the “Agent”) for the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Third Amended and Restated Credit Agreement dated as of January 5,
2007, as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of May 25, 2007, that
certain Second Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of October 18, 2007, that certain Third Amendment
to Third Amended and Restated Credit Agreement and Consent of Guarantors dated
as of January 16, 2008, that certain Fourth Amendment to Third Amended and
Restated Credit Agreement and Consent of Guarantors dated as of March 5, 2008,
that certain Fifth Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of April 9, 2008, that certain Sixth Amendment to
Third Amended and Restated Credit Agreement and Consent of Guarantors dated as
of April 24, 2008, and that certain Seventh Amendment to Third Amended and
Restated Credit Agreement and Consent of Guarantors dated as of August 6, 2008
(as amended, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Any terms defined in the Credit
Agreement and not defined in this Amendment are used herein as defined in the
Credit Agreement;

 

Whereas, the Borrowers have requested the amendments to the Credit Agreement as
further set forth herein; and

 

Whereas, the Majority Lenders and the Agent are willing to agree to the
amendments requested by the Borrowers, on the terms and conditions set forth in
this Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Majority Lenders and the Agent agree
as follows:

 

1

--------------------------------------------------------------------------------


 


1.     AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND UPON THE
TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE REPRESENTATIONS AND
WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS AMENDMENT, THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.1   AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  THE DEFINITIONS
OF “MINIMUM LIQUIDITY EVENT” IN ANNEX A OF THE CREDIT AGREEMENT ARE AMENDED TO
READ AS FOLLOWS:


 

“Minimum Liquidity Event” means, (1) as of any calculation date, either
(a) Fleetwood, on a consolidated basis, has Fleetwood Liquidity of $50,000,000
or less for the calendar month immediately preceding such calculation date or
(b) other than as to any date of calculation from September 21, 2008 through
October 31, 2008, inclusive, for the calendar month immediately preceding such
calculation date, the average daily Availability during such calendar month was
$20,000,000 or less or (2) on any date from and after the Closing Date,
Fleetwood, on a consolidated basis, had Fleetwood Liquidity of $25,000,000 or
less

 


2.     ACKNOWLEDGEMENTS AND AGREEMENTS.  FOR THE AVOIDANCE OF DOUBT, THE LOAN
PARTIES, THE AGENT AND THE MAJORITY LENDERS ACKNOWLEDGE AND AGREE THAT, (A) UPON
SATISFACTION OF THE CONDITION PRECEDENT SET FORTH IN SECTION 5.3 BELOW AND AS OF
THE EFFECTIVE TIME,  THE TERM LOANS SHALL HAVE BEEN PREPAID IN FULL AND NO
PORTION OF ANY LENDER’S TERM LOAN SHALL BE OUTSTANDING,
(B) SECTION 11.1(A)(II) OF THE CREDIT AGREEMENT PROVIDES THAT NO WAIVER,
AMENDMENT, OR CONSENT UNDER THE CREDIT AGREEMENT SHALL RELEASE ANY TERM LOAN
COLLATERAL OTHER THAN AS PERMITTED BY SECTION 2.8, SECTION 2.9, SECTION 7.9 OR
SECTION 12.11 (PROVIDED THAT THE TERM LOAN COLLATERAL MAY BE RELEASED WITH THE
CONSENT OF THE TERM LENDERS) UNLESS IN WRITING AND SIGNED BY ALL THE TERM
LENDERS, THE MAJORITY REVOLVING LENDERS, FLEETWOOD AND THE BORROWERS AND
ACKNOWLEDGED BY THE AGENT, (C) AFTER THE EFFECTIVE TIME, IN ACCORDANCE WITH THE
DEFINITION OF “TERM LENDERS,” THERE SHALL NO LONGER BE ANY TERM LENDERS FOR ANY
PURPOSE UNDER THE CREDIT AGREEMENT, (D) ACCORDINGLY, UNDER
SECTION 11.1(A)(II) OF THE CREDIT AGREEMENT, THE MAJORITY REVOLVING LENDERS
SHALL HAVE THE AUTHORITY TO CONSENT TO THE RELEASE OF ANY TERM LOAN COLLATERAL
(WHICH SUCH RELEASE MUST BE COUNTERSIGNED BY FLEETWOOD, THE BORROWERS AND
ACKNOWLEDGED BY THE AGENT) AND (E) IN LIGHT OF THE FOREGOING, SUCH REAL ESTATE
AS CONSTITUTED TERM LOAN COLLATERAL IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
SHALL CONTINUE TO CONSTITUTE TERM LOAN COLLATERAL IMMEDIATELY AFTER THE
EFFECTIVE TIME, SUBJECT TO AGENT’S LIENS, FOR ALL PURPOSES UNDER THE CREDIT
AGREEMENT UNTIL SUCH TIME, IF ANY, AS THE MAJORITY REVOLVING LENDERS AGREE (WITH
FLEETWOOD AND THE BORROWER AND THE AGENT) THAT ANY ONE OR MORE ITEMS OF SUCH
TERM LOAN COLLATERAL SHALL BE RELEASED.


 


3.     WAIVERS.  NOTWITHSTANDING THE PROVISIONS OF SECTION 3.4(A) IF THE CREDIT
AGREEMENT, THE MAJORITY LENDERS AGREE THAT BORROWERS MAY PREPAY THE PRINCIPAL OF
THE TERM LOAN IN WHOLE ON THE EFFECTIVE DATE, WITHOUT ANY REQUIREMENT OF ADVANCE
NOTICE THEREOF, BUT OTHERWISE IN ACCORDANCE WITH SECTION 3.4(A) AND WITHOUT
PREJUDICE TO ANY REQUIREMENT TO PAY ANY ACCRUED INTEREST TO SUCH DATE OF
PREPAYMENT, ANY FEES, ANY PENALTIES OR ANY OTHER AMOUNTS DUE AND PAYABLE IN
CONNECTION WITH SUCH PREPAYMENT, INCLUDING, WITHOUT LIMITATION, TO THE EXTENT
REQUIRED BY SECTION 4.4 OF THE CREDIT AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


4.     REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS.  IN ORDER
TO INDUCE THE MAJORITY LENDERS AND THE AGENT TO ENTER INTO THIS AMENDMENT, EACH
OF FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH MAJORITY LENDER
AND THE AGENT THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


 


4.1   POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE, THE CONSENT OF
GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE
CREDIT AGREEMENT.


 


4.2   CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE
CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN
RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN PARTIES.


 


4.3   NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE EXECUTION
AND DELIVERY OF THIS AMENDMENT AND THE CONSENT, THE PERFORMANCE OF THE
OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS
AMENDED HEREBY AND THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SECTION 5.3 BELOW) DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY
PROVISION OF THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, (B) ANY REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF
ANY COURT OR OTHER GOVERNMENTAL AGENCY BINDING ON ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR (D) ANY INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES, OR ANY PROPERTY OF ANY OF THEM, IS BOUND, AND DO NOT AND WILL
NOT REQUIRE ANY CONSENT OR APPROVAL OF ANY PERSON.


 


4.4   EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE CONSENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A PARTY
THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS AFFECTING
THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.  THE
AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND ENFORCEABLE
FIRST PRIORITY LIENS (EXCEPT FOR PERMITTED LIENS) WHICH SECURE THE OBLIGATIONS.


 


4.5   NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS CONTINUING
OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT
THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


4.6   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.

 

3

--------------------------------------------------------------------------------


 


5.     CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT, AND THE
CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE ONLY IF AND WHEN
SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO THE AGENT
(BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD, THE BORROWERS AND EACH
MAJORITY LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED:


 


5.1   CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THE CONSENT.


 


5.2   NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE).


 


5.3   . PREPAYMENT OF TERM LOAN.  THE BORROWERS SHALL HAVE PREPAID THE TERM LOAN
IN WHOLE IN ACCORDANCE WITH SECTION 3.4(A) OF THE CREDIT AGREEMENT (SUBJECT TO
THE WAIVER PROVISIONS SET FORTH ABOVE), TOGETHER WITH ALL ACCRUED BUT UNPAID
INTEREST ON THE TERM LOAN TO THE DATE OF SUCH PREPAYMENT.


 


6.     EFFECTIVE TIME.  THIS AMENDMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE
TIME”) ON THE DATE AND TIME OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 5.


 


7.     EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN DOCUMENT. 
FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE, ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT
AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR WAIVED
HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.


 


8.     EACH OF FLEETWOOD AND THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH
OF THE LOAN DOCUMENTS IS IN FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT
PARTIES HAS ANY DEFENSES, SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.


 


9.     APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED THAT THE
AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


 


10.   NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY LOAN PARTY.

 

4

--------------------------------------------------------------------------------


 


11.   COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE AGREEMENT OF
THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF ANY LOAN
DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT,
AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE
OBLIGATIONS OF ANY LOAN PARTY.


 


12.   CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE INTENDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET OR
CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

BORROWERS

 

FLEETWOOD HOLDINGS INC.

 

 

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

 

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

 

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

 

By:

FLEETWOOD GENERAL PARTNER

 

 

OF TEXAS, INC., its General Partner

 

 

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

 

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

Eighth Amendment and Consent of Guarantors

 

S-1

--------------------------------------------------------------------------------


 

 

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

 

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

 

 

 

 

GOLD SHIELD, INC.

 

 

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

 

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

 

 

 

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

 

 

 

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

 

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

 

Name:

Andrew M. Griffiths

 

 

Title:

Chief Financial Officer

 

 

 

GUARANTOR

 

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

 

Name:

Andrew M. Griffiths

 

 

Title:

Chief Financial Officer

 

S-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

 

 

BANK OF AMERICA, N.A., as the Agent and
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Todd Eggertsen

 

 

Name:

Todd Eggertsen

 

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO FOOTHILL, INC., fka
FOOTHILL CAPITAL CORPORATION, as
a Lender

 

 

 

 

 

 

 

 

By:

/s/ Juan Barrera

 

 

Name:

Juan Barrera

 

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

 

TEXTRON FINANCIAL CORPORATION,
as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

S-5

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION, as
a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

S-6

--------------------------------------------------------------------------------


 

 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

S-7

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 21st day of October, 2008.

 

 

GUARANTORS

 

FLEETWOOD ENTERPRISES, INC.

 

 

FLEETWOOD CANADA LTD.

 

 

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

 

Name:

Andrew M. Griffiths

 

 

Title:

Chief Financial Officer

 

S-8

--------------------------------------------------------------------------------